Title: From George Washington to Robert Lewis & Sons, 18 May 1786
From: Washington, George
To: Robert Lewis & Sons



Gentn
Mount Vernon 18th May 1786

Waiting to be informed of what I stand indebted to you, is the cause of my not acknowledging sooner the receipt of your favor

of the 24th of May last year. I have now requested Colo. Biddle to enquire into, & to discharge what is due from me.
I feel myself very much obliged to you for the trouble you have had in obtaining a miller for me. Mr Devenport seems to be a very honest, good kind of man; but as a miller, & as a person skilled in the art of keeping a mill in order, I think him much inferior to Roberts. In these points perhaps roberts had no superior; but his propensity to liquor, & his turbulent temper when under the intoxicating doses of it, were not to be borne. I have no trouble at all with Devenport; he is steady, orderly & quiet, & does, I believe, as well as he knows how. We have neither of us intimated any inclination to part; & if the reputation of my flour (which stood very high under Roberts’s management) can be maintained, it is all I want.
The Agreement which you entered into with him is perfectly satisfactory to me, & I thank you for your attention to the business. With great esteem, I am Gentn &c.

G: Washington

